Citation Nr: 0523564	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  05-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for 
disabilities (claimed as jerking, shaking, heart pain, 
tightness in chest, stomach condition, erectile dysfunction, 
mental disorder including "shell shock") resulting from 
treatment at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




REMAND

The veteran had active service from June 1948 to June 1952.  
This appeal arises from an August 2004 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs which denied the above claim.  

This case must be remanded for due process reasons.  In a 
statement dated July 2005, the veteran requested an 
opportunity to testify in a videoconference hearing before a 
Veterans Law Judge.  The veteran has a right to such a 
hearing.  38 C.F.R. § 3.103(c)(2004).  Accordingly, the Board 
will defer further appellate consideration and this case is 
REMANDED to the RO for the following action:

The RO should make arrangements to 
schedule the veteran for a VA 
videoconference hearing in accordance 
with 38 C.F.R. § 3.103(c).  The RO should 
also consider the veteran's request to 
schedule his hearing at the Citizens' 
Conference Room rather than the Regional 
Office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

